CORRECTED OPINION

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6604



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT LEROY NANCE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Charles H. Haden II,
Chief District Judge. (CR-89-101, CA-97-404-3)


Submitted:    October 21, 1999             Decided: October 27, 1999
             Corrected Opinion Filed:    January 19, 2000


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Leroy Nance, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.



                      CORRECTION:   FOOTNOTE ADDED
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Leroy Nance seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Nance, Nos. CR-89-101;

CA-97-404-3 (S.D.W. Va. Mar. 25, 1999).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     * We previously dismissed this appeal, stating that the dis-
trict court had adopted the recommendation of the magistrate judge.
This was an incorrect statement which we acknowledge with this
opinion. The result, however, remains the same, and we vacate our
earlier decision which was filed October 27, 1999 and reinstate the
same as written above.


                                2